Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election of Group I, claims 1-11 in the reply filed on May 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

         Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Each of independent claims 1 and 6 require a magnesium based BMG “composite” comprising a magnesium-based material and a TiZr alloy.  It is unclear whether this means a composite of i) a single material that includes a magnesium-based material phase and a TiZr alloy phase or ii) a composite material including separate layers of magnesium-based material and TiZr alloy.  Clarification is required.  Claims dependent on claims 1 or 6, either directly or indirectly, are likewise rejected under this statute.
Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103602930.  [Note: An English translation of CN ‘930 obtained from Espacenet is attached to this Office Action and will be referred to herein].
CN ‘930 discloses a magnesium-based amorphous composite material that includes a magnesium-based alloy and high melting point elements such as Ti and Zr.  The examples in CN ‘930 are cast into samples with a diameter of 3 mm (see para. [0035] of the translation of CN ‘930) and therefore the prior art material is considered to be a “bulk” metallic glass composite.  With respect to claims 4 and 5, the prior art material includes 10 atomic % of the high melting point element; it would therefore contain a volume percentage within the range of instant claim 4 and near to one or more of the specific numbers in instant claim 5.
The prior art does not disclose any specific examples that include both Ti and Zr as the high melting point elements, i.e. does not disclose any specific embodiments with “a TiZr alloy” as required by the instant claims.  However, the prior art repeatedly refers to high melting point elements; see, for instance, lines 10, 61, 71 and 81 of the translation of CN ‘930.  It therefore would have been obvious for one of ordinary skill in the art to incorporate two of the three elements recited in that reference, i.e. Ti and Zr, resulting in a composite comprising the Mg-based material and a TiZr alloy.
.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103602930 (and its translation), in view of the Gu et al. Journal of Materials Research article.
CN ‘930, discussed supra, does not disclose a Mg-Zn-Ca material as required by the instant claims.  The Gu article discloses Mg-Zn-Ca bulk metallic glasses, with the left hand column of p. 1936 of that reference indicating the relative amounts of Mg and Zn in that material can be varied while keeping the amount of Ca at 5%; if “x” in the formula noted in the reference equals 14 this results in a specific composition as recited in instant claim 3.  The Abstract of Gu further indicates that such compositions have high strength and significant ductility—precisely the qualities desired in the materials of CN ‘930.  Note that line 19 of CN ‘930 discloses high fracture strength and line 33 of that reference discloses that one wants to avoid a brittle material, i.e. wants a ductile material.  Given that both CN ‘930 and Gu are seeking to obtain similar properties in Mg-based alloy compositions, it would have been obvious for one of ordinary skill in the art to substitute the compositions as disclosed in the Gu et al. article for the Mg-base alloy as used by CN ‘930.

Claims 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103602930 (and its translation), in view of Kumta et al. (US 2014/0248288) and further in view of Mayer et al. (US 2012/0197296) and Curtis et al. (US 2015/0127048).
CN ‘930 suggests an Mg-based composite equivalent to set forth in the instant claims, as discussed in item no. 6 supra.  CN ‘930 does not disclose a “suture anchor” as required by 
Based on the disclosure of Kumta et al., it would have been obvious to employ the material as disclosed by CN 103602930 to form suture anchors.  Then, Mayer et al. and Curtis et al. would suggest that such suture anchors would have a configuration as defined in instant claim 7.  Therefore, the combined disclosures of all of those prior art references would have suggested a suture anchor made of the material as presently claimed to one of ordinary skill in the art.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103602930 (and its translation) in view of the Gu et al. article, and further in view of Kumta et al. together with Mayer et al. and Curtis et al.
In addition to what is stated in item no. 8 supra, the Gu article indicates that a Mg-Zn-Ca material as presently claimed possesses the properties desired in an Mg-based material according to CN ‘930; see the discussion of those two references in item no. 7 supra.  Thus, the combined disclosures of CN 103602930, the Gu et al. article, Kumta et al.,and Mayer and Curtis et al. would have suggested a suture anchor as claimed made of a material as recited in instant claims 8 and 9.

10.	Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the 

11.	The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.


							
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	June 2, 2021